I am unable to concur in the majority opinion. I do not believe there is sufficient corroboration to sustain the trial court's finding that defendant deserted plaintiff within the contemplation of our divorce laws.
The parties were married at Bradford, Pennsylvania, on July 4, 1921. A son was born of this marriage on June 9, 1922. This action was started in July 1943, shortly after the son's twenty-first birthday. The record indicates that on October 3, 1927, plaintiff was found guilty of nonsupport of his wife and child. Prior to that time the parties had separated several times, but after each separation had resumed living together. The Pennsylvania court ordered plaintiff to make payments of $15 per week for his wife and child upon his conviction as above set forth. Except for one or two weekly payments, he never complied with such order.
About November 1, 1927, plaintiff left Pennsylvania and came to Minneapolis, again leaving his wife and infant child to shift for themselves. He has lived in Minneapolis since that time. During all the time he has resided in Minneapolis he has failed to notify his wife of his location, failed to correspond with her, failed to request her to join him, failed to send her funds for her support, and failed to send support for his child. His child has grown to manhood and entered the armed services of the country without any help from his father. In support of his contention that defendant deserted him, plaintiff states that he did not hear from her from *Page 223 
November 1, 1927, until the action for divorce was started, and that she did not ask him for any support or alimony during said period. He concedes that at no time did he advise her where she might have addressed letters to him to make such requests, even if her previous experiences with him had not completely convinced her of the futility of this procedure. He contends she might have gained information as to his whereabouts by inquiring from his mother or father in his home town of Salamanca, New York, but there is nothing to indicate that such a request would have produced effective results even if she were obligated to engage in this method of searching for him.
I find no evidence of defendant's desertion except the uncorroborated statements of plaintiff to such effect. Section 518.28 (§ 9905) specifically provides:
"Divorces shall not be granted on the sole confessions, admissions, or testimony of the parties, either in or out of court."
I cannot escape the conclusion that under this statute the corroboration required must relate to the main issue involved, which here, of course, is which of the parties actually deserted the other. Testimony of witnesses submitted by plaintiff that they knew that plaintiff and defendant had lived apart while the former was in Minneapolis would corroborate defendant's testimony that plaintiff had deserted her as much as it would plaintiff's testimony that defendant was guilty of the desertion.
The "circumstances and atmosphere," in my opinion, lend no support or corroboration to plaintiff's claim of desertion. His assertion that on prior occasions defendant had deserted him is a mere conclusion, denied by her, and likewise unsupported and uncorroborated by other evidence. On the contrary, an examination of the record indicates that his failure to provide a home and the necessities of life for his wife and child was the cause and occasion of all such prior desertions.
The letter written by defendant's counsel after the commencement of the action, properly seeking some remuneration from plaintiff *Page 224 
to compensate for his utter failure to care for his wife and child during the many years in which defendant bore the burden of maintaining herself and providing the child with food, care, shelter, and education, can scarcely be looked upon as "circumstances and atmosphere" lending support to plaintiff's contention that defendant deserted him in 1927. See, Chapman v. Chapman, 181 Iowa 801, 165 N.W. 96.